DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 03/08/2022 has been entered.  Claims 1-4 and 6-8 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 1-4 and 5-8 are withdrawn in light of Applicant’s amendment to Claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. US 7,227,286.

With respect to Claim 1, Kudo et al. disclose an electric coolant pump (see Figure 1, Column 1, lines 5-6) comprising: a pump impeller 7 for accelerating a coolant (air) to be conveyed (“to cause to pass from one place or person to another”, merriam-webster.com, the air is passed onto the electronic device, Column 1, lines 5-6); a rotor shaft 13 on which the pump impeller 7 is fixed (Column 5, lines 9-10); an electric motor 3/10/8 for driving the rotor shaft 13, the electric motor comprising a stator 3 and a rotor 10/8; a control circuit 4 for controlling the electric motor (Column 4, lines 20-27); and a pump housing 18 accommodating (see Figure 1) at least the control circuit 4 and the electric motor 3/10/8; the coolant to be conveyed (air) flowing along a flow path (right side of 18, 33 and left side of 18, see Figure 1, portrait view, and see black flow arrows in Figure 1) through the pump housing 18, and around the stator 3, the rotor 10/8 and the control circuit 4; wherein the pump housing 18 is filled with a dielectric coolant fluid (air well known in the art as a dielectric, see wikipedia.org/wiki/Dielectric; “Some practical dielectrics”) comprising the coolant (air) to be conveyed (the air pass through 33 is being conveyed by 7); and wherein electronic components 32 of the control circuit 4 are in direct contact (see 32 in Figure 1) with the dielectric coolant fluid (air).

With respect to Claim 2, as it depends from Claim 1, Kudo et al. disclose an inlet opening (opening on right side of 18 in Figure 1, portrait view) is formed in the pump housing 18 so that the dielectric coolant fluid (air) to be conveyed flows into the pump housing (18, see Figure 1).


    PNG
    media_image1.png
    621
    730
    media_image1.png
    Greyscale
With respect to Claim 3, as it depends from Claim 2, Kudo et al. disclose. the inlet opening (opening on right side of 18 in Figure 1, portrait view) is formed in a housing wall (right side flange of 18) of the pump housing 18 facing (inside of right side flange of 18 is “facing” 7, see insert on right) the pump impeller 7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (mentioned previously), in view of Behl US 6,676,505.

With respect to Claim 4, as it depends from Claim 2, although Kudo et al. disclose most of the limitations of the claim, including an inlet opening (opening on right side of 18 in Figure 1, portrait view), Kudo et al. is silent on the inlet opening is provided with a filter for filtering the inflowing coolant.  Behl disclosing a cooling fan 26 (see Figure 2), specifically teach an inlet opening (front face of 26 in Figure 2, landscape view) is provided with a filter 30/32 (Column 2, lines 28-30) for filtering the inflowing coolant (Column 2, lines 30-32).  Behl teaches the air filter prevented dust from entering the housing (Column 1, line 30).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the filter taught by Behl, in the fan disclosed by Kudo et al., to have advantageously prevented dust from entering the housing.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (mentioned previously), in view of Yoshida US Pub. 2007/0140844. 

With respect to Claim 6, as it depends from Claim 1, although Kudo et al. disclose most of the limitations of the claim, including a bearing 15a-b for mounting the rotor shaft 13 in the pump housing 18, Kudo et al. is silent on a sliding bearing.  Yoshida disclosing an coolant pump (see Figure 1, Paragraph 0004, lines 1-3), specifically teach using sliding bearings 34 (Paragraph 0034, lines 4-12).  Yoshida teaches the sliding bearing advantageously rotatably supported the shaft in a cost effective manner (Paragraph 0034, lines 11-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the sliding bearing taught by Yoshida, in the pump disclosed by Kudo et al., to have advantageously rotatably supported the shaft in a cost effective manner.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (mentioned previously), in view of Rosinski et al. US Pub. 2015/0252808.

With respect to Claim 7, as it depends from Claim 1, although Kudo et al. disclose most of the limitations of the claim, including a pump housing 18, Kudo et al. are silent on the pump housing is made of a polymer material.  Rosinski et al. disclosing an automotive water pump (Paragraph 0042, lines 1-9), specifically teach a pump housing 85 (see Figure 9) made of a polymer material (“polymeric material”, Paragraph 0074, lines 13-15).  Rosinski et al. teach using a polymer material advantageously reduced manufacturing costs (Paragraph 0040, lines 12-22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material as taught by Rosinski et al., in the pump disclosed by Kudo et al., to have advantageously reduced manufacturing costs.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material in the pump disclosed by Kudo et al. because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 8, as it depends from Claim 7, Rosinski et al. further teach a stator 75 is insertmolded (“overmolded” Paragraph 0048, lines 11-13) with the polymer material (“polymer”, Paragraph 0048, lines 8-13).
Also, “insertmolded” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 


Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument, see Remarks, Page 6, lines 18-21, with respect to Claims 1-3 and 6, specifically the term “a control circuit”, interpreted under 112(f); the added limitations of “electronic components” to Claim 1, recite sufficient structure to perform the recited function, i.e. control.  Accordingly, an interpretation under 112(f) is no longer required.

In response to Applicant's argument, see Remarks, Page 7, lines 1-4, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “electronic components”) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s arguments, see Remarks, Page 7, lines 5-23, with respect to Kershaw, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 8, lines 1-14, with respect to Pierce, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 8, lines 15-21, namely “Rosinski fails to remedy the deficiencies” of the primary reference, Rosinski, was not and is not used to remedy any deficiencies in the primary reference, but rather is used to teach the obviousness of simple design choices, such as the type of material to use and method of manufacturing the apparatus.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
04/26/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746